Citation Nr: 1041614	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-35 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a cold injury 
affecting the feet/legs.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
In that decision, the RO declined to reopen the Veteran's claim 
seeking entitlement to service connection for disorders of the 
feet and legs, claimed as residuals of a cold injury, on the 
basis that the evidence submitted since the prior final 
determination was not new and material.  

The Veteran appealed the decision and the Board, in a December 
2009 decision, found that new and material evidence had been 
submitted to reopen the Veteran's claim, which was then remanded 
for further development.

In July 2006, the Veteran testified at a hearing held before a 
Decision Review Officer at the RO.  In August 2009, he failed to 
appear for a Board hearing also scheduled at the RO.  
Subsequently in August 2010 his representative wrote that the 
Veteran was receiving hospice care in a nursing home and was 
unavailable to report for any further hearings or examinations.  
As the appellant has not requested that the hearing be 
rescheduled, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.702 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, residuals 
of a cold injury affecting the feet/legs, diagnosed as peripheral 
neuropathy secondary to frostbite, are manifested as a result of 
his period of active service.



CONCLUSION OF LAW

The criteria for service connection for residuals of a cold 
injury affecting the feet/legs, diagnosed as peripheral 
neuropathy secondary to frostbite, have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the appellant, further development under the VCAA or 
other law would not result in a more favorable outcome or be of 
assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for residuals of a cold injury affecting the 
feet/legs.  The RO will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Service Connection - Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous 
system may also be established based upon a legal "presumption" 
by showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Factual Background and Analysis

The Veteran seeks service connection for residuals of a cold 
injury affecting his feet/legs.  He contends that he suffered 
frostbite in service while on guard duty in Utah in the winter of 
1943, had trouble with his feet or legs since service, and has 
been diagnosed with a current bilateral foot disorder.

Service treatment records are negative for any mention of a cold 
injury, frostbite or any injury of the feet and legs and fail to 
include any diagnosis of a cold injury or disorder of the feet or 
legs.  The November 1945 discharge examination report revealed no 
evidence of any musculoskeletal defects or any abnormality of the 
skin or feet.

The Veteran underwent a VA examination in September 1998 for 
purposes of a non-service-connected pension.  The report of 
examination indicated that the Veteran reported leg cramping.  
Examination of the extremities revealed no evidence of edema or 
frostbite.  It also was found that the Veteran's feet were 
normal, bilaterally, and that neurological evaluation was  
intact.  The diagnoses included coronary artery disease and leg 
cramps, with normal electrolytes, bilaterally.

Private medical evidence dated in July 2002 indicates that the 
Veteran was seen with reports of cramping and swelling of the 
feet and legs, assessed as peripheral neuropathy.  Also on file 
is a private medical statement of Dr. J.M.H., dated in September 
2002, which indicates that the Veteran had claudication of the 
legs with minimal walking and decreased pulses of the feet and 
needed to be evaluated by a vascular surgeon.  A follow-up 
statement from Dr. J.M.H., received in November 2002, indicated 
that the Veteran was having great difficulty with his feet and 
reported that he had a previous episode of frostbite while in 
service

Private medical records of Dr. J.M.H., dated from July 2002 to 
January 2005, include Doppler studies of the arteries of the legs 
and pulses at the wrists and feet.  In a medical statement 
received in February 2005, Dr. J.M.H. stated that he had seen the 
Veteran for pain in the hands and feet, which the Veteran 
attributed to being frost bitten in service.  Dr. J.M.H. noted 
that Doppler studies of the arteries of the legs were normal, and 
the pulses at the wrists and feet were "ok."  The doctor opined 
that the Veteran was disabled due to his cardiovascular status 
and age.  

VA medical records dated from December 2003 to September 2006 
show a notation in May 2005 that the Veteran had possible 
neuropathy in his feet due to a history of frostbite.  It also 
was noted that he had reported tingling in his feet since 
frostbite in service.

Private medical records from Dr. W.D.T., dated in 2005 and 2006, 
include a November 2005 record which indicated that the Veteran's 
problems included neuropathy of the hands and feet accompanied by 
the Veteran's report of sustaining frost bite in service and of 
having neuropathy associated with that event since.  Peripheral 
neuropathy was diagnosed.

During his RO hearing in July 2006, the Veteran testified that he 
experienced  frostbite one winter night in Kearns, Utah, in 
either January or February 1943 while in basic training.  He said 
that he was standing guard duty from 4 p.m. until 11 a.m. in the 
cold and wind because the soldier who had taken him to his post 
had apparently forgotten where he left the Veteran.  Three days 
later he noticed that his feet began stinging, itching, and 
peeling, and he could scratch them to the bone.  He also said 
that he was treated at a military installation in Grand Island, 
Nebraska, and given arch supports and put on a physical profile.  
He tried to file for compensation in 1946 after discharge, but 
was put off by a clerk's attitude.  He denied any post-service 
treatment from 1945 to 2002.  (See transcript at pp. 2-4, 6-10).  

In a lay statement received in July 2006 from a husband and wife 
who had been neighbors of the Veteran for more than three decades 
it was indicated that the Veteran had told them about pain in his 
legs which he had attributed to frostbite while serving in the 
military.

In a second lay statement dated in July 2006 from another 
neighbor, G.E.W. wrote to the effect that the Veteran was no 
longer able to physically do yard work, shopping, or laundry.  

A medical statement of Dr. W.D.T. in July 2006 indicated that the 
Veteran had peripheral neuropathy secondary to frostbite in 
military service.  

A medical statement from Dr. J.M.H. in July 2006 indicated that 
the Veteran was having trouble with his feet which this doctor 
also believed was related to having severe frostbite.

The Board notes that the Veteran has been diagnosed with 
peripheral neuropathy secondary to frostbite in military service.  
It is clear that he has a current foot disability.  The Board 
observes that the Veteran's lay evidence of difficulties in 
service with frostbite occasioned after serving guard duty all 
night long in the winter of 1943 is competent evidence to show 
possible in-service occurrence of a disease or injury, because 
experience of numbness and tingling in the extremities and 
difficulty with heat and cold are types of disorders capable of 
lay observation.  See Davidson, 581 F.3d at 1313 (rejecting view 
lay person is not competent to provide testimony regarding 
nexus); see also Barr, 21 Vet. App. at 307 (holding that medical 
evidence is not always required to establish the elements of in-
service incurrence and nexus).  Although the Veteran may not be 
competent to assess frostbite or peripheral neuropathy of the 
lower extremities, he is clearly competent to relate his 
symptomatology, which included tingling in the feet which first 
manifested in service.  See Jandreau, 492 F.3d at 1372.

The Veteran's treating physician, Dr. W.D.T., wrote in a July 
2006 medical note that the Veteran had peripheral neuropathy 
secondary to frostbite in military service.  Dr. J.M.H. also 
provided a medical note dated in July 2006 that the Veteran was 
having trouble with his feet and this was related to having 
severe frostbite.  While Dr. W.D.T. related the Veteran's 
diagnosis to military service, Dr. J.M.H.'s note failed to 
specify when the Veteran had contracted frostbite.  Of more 
significance, however, is that the claims file lacks any opinion 
in opposition to that of Dr. W.D.T. or Dr. J.M.H.  In its 
December 2009 decision, the Board had requested a VA cold injury 
examination.  As noted in the Introduction, however, the Veteran 
is now in a nursing home receiving hospice care.  His 
representative wrote in August 2010 that the Veteran was no 
longer available for VA examinations or hearings.  Therefore, the 
Board must decide this appeal on the existing record.  

The Board notes that the medical opinions of Dr. W.D.T. and Dr. 
J.M.H. are not deficient merely because they did not review the 
Veteran's service treatment records.  See Gardin v. Shinseki, --- 
F.3d ----, 2010 WL 2898320 (Fed. Cir. July 16, 2010) (noting that 
neither statute nor regulation requires that a private physician 
review a Veteran's medical service record before his or her 
opinion may qualify as competent medical evidence); Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (mere statement 
that one physician did or did not have access to the claims file 
is of little use in determining the probative value of the 
physician's opinion).  

In this case, although Dr. W.D.T. did not diagnose the Veteran's 
lower extremity disorder until decades after his discharge from 
service, it is also clear from the record that the condition has 
had a history of intermittent manifestations since service, as 
noted during the RO hearing and in post-service medical records.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because of an approximate balance of positive and 
negative evidence which satisfactorily proves or disproves the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); 
See Gilbert , 1 Vet. App. at 53.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards additional development of this 
claim.  However, the Board finds that the opinions of Dr. W.D.T. 
and Dr. J.M.H. in July 2006, along with the Veteran's lay 
testimony, are sufficient to provide proof of a nexus, or 
relationship, between the Veteran's currently diagnosed 
peripheral neuropathy and his period of active service.  
Therefore, the Veteran has a medical opinion linking a diagnosed 
cold injury disorder to service.  

In view of the above and in affording the Veteran the benefit of 
the doubt as the law requires, the Board finds service connection 
is warranted for the Veteran's lower extremity disability.  As 
the Board finds that the Veteran has provided evidence of all 
three elements required for a grant of service connection, the 
claim for service connection for residuals of a cold injury 
affecting the feet/legs is granted.  


ORDER

Service connection for residuals of a cold injury affecting the 
feet/legs is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


